DETAILED ACTION
Response to Appeal Brief
The Non-Final Rejection being presented below, in response to the Appeal Brief filed December 8, 2020, will vacate the Final Rejection mailed June 1, 2020.
In view of the appeal brief filed on December 8, 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37, The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal, if, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 4 and 6 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and a portion of the edge surface that forms the chamfer extends along a plane that extends from the cover surface to the base surface” in lines 9-10. Claim 1 in line 6 states that a chamfer is formed in a first region. Thus, it is unclear if the chamfer in lines 9-10 is same as that disclosed in line 6 of claim 1 or a different one. For examination purposes, the above limitation is interpreted as “wherein the chamfer extends along a plane that extends from the cover surface to the base surface”.
Claims 2 – 4 and 6 – 9 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sak et al. (US 2017/0191367 – herein after Sak) in view of Stiehler, Frank (US 2012/0282088 – herein after Stiehler).
In reference to claim 1, Sak teaches a guide vane (in fig. 2; 15) of a turbomachine (in fig. 1; 10: compressor), comprising 
a vane element (in fig. 2; structure shown by reference numeral 31) as well as a guide vane plate (in fig. 2; 33) for its support on an inner ring (in fig. 1/7; 81: inner ring), 
wherein the guide vane plate (33) has a cover surface (see fig. A below) facing the vane element (31), a base surface (see fig. A below) lying opposite to the cover surface, and an edge surface (see fig. A below: edge surface being the wall between the cover and base surfaces) joining the cover and base surfaces {it is to be noted that cover, base and edge surface are interpreted similarly as disclosed in the instant invention}, 
a chamfer (50: undercut; chamfer is a transitional edge between two surfaces) of the vane plate in a first region (on the right side) and a cylindrical surface (70) in a second region (on the left side), wherein the cylindrical surface in the second region extends perpendicular to the base surface (as seen in fig. A below or in fig. 3/4),
 and a portion of the edge surface that forms the chamfer extends along a plane (“p1” as annotated in fig. A below) that extends from the cover surface to the base surface (shown in fig. A below), the plane is disposed at an angle relative to the base surface that is different from an angle (“a2” as annotated in fig. A below) of the perpendicular cylindrical surface of the second region, and
wherein the guide vane (15) is inserted into an associated uptake (uptake = recess/space into which guide vane plate is fitted, as seen in fig. 1) in the inner ring (81) and the associated uptake has a depth (see fig. 1: uptake has depth that is inclined, i.e., depth either increase from left to right or decreases from right to left).

    PNG
    media_image1.png
    687
    677
    media_image1.png
    Greyscale

Fig. A: Edited fig. 3 of Sak to show claim interpretation.
Sak further remains silent on the shape of the uptake being such that it has a substantially uniform depth.
However, Stiehler teaches a cylindrical shaped uptake that has a substantially uniform depth (see fig. 7: “26”).
It would have been an obvious matter of design choice to the person of ordinary skill in the art before the effective filing date of the invention to modify the shape of the uptake of Sak so that it has a substantially uniform depth using the teaching of Stiehler since such a modification would have involved a mere change in shape of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such an uptake design is an obvious-art recognized alternative, as evidenced by Stiehler.
In reference to claim 4, Sak teaches the guide vane, further comprising: a bearing journal (35; in fig. 2) extending in a longitudinal direction (direction being a vertical direction in fig. 2) of the guide vane (15) at the base surface (in fig. A above) of the guide vane plate (33).
In reference to claim 7, Sak teaches the guide vane, wherein the guide vane (15) is temporarily brought into a position that is inclined relative to the associated uptake during the insertion, a position in which the base surface of the guide vane plate of the guide vane is oblique relative to a bottom surface of the associated uptake {In accordance to MPEP 2113, the method of forming the device (in this case the method of assembling the guide vane into its supporting structure) is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight}.
In reference to claim 8, Sak teaches the guide vane, wherein, in the inclined position, the first region of the guide vane plate projects further into the associated uptake than the second region of the guide vane plate {In accordance to MPEP 2113, the method of forming the device (in this case the method of assembling the guide vane into its supporting structure) is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight}.
In reference to claim 9, Sak teaches the guide vane, wherein, in the inclined position, the second region of the guide vane plate, projects further into the .
Claims 1 – 4 and 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abadie et al. (US 2011/0293406 – herein after Abadie) in view of Sak et al. (US 2017/0191367 – herein after Sak) and Stiehler, Frank (US 2012/0282088 – herein after Stiehler).
In reference to claim 1, Abadie teaches a guide vane (in fig. 1/3; 8) of a turbomachine (in fig. 1; 1: compressor), comprising 
a vane element (in fig. 3; structure shown by reference numeral 62/64/43) as well as a guide vane plate (in fig. 2/3; 13) for its support on an inner ring (in fig. 1/3; 22: stator vane ring), 
wherein the guide vane plate (13) has a cover surface (see fig. 7: surface shown by reference numeral 13b+13a) facing the vane element (structure shown by reference numeral 62/64/43), a base surface (see fig. B below) lying opposite to the cover surface (13b), and an edge surface (see fig. B below: edge surface being the wall between the cover and base surfaces) joining the cover and base surfaces {it is to be noted that cover, base and edge surface are interpreted similarly as disclosed in the instant invention}, 
a first region (on the right side) and a cylindrical surface (left side of edge surface) in a second region (on the left side), wherein the cylindrical surface in the second region extends perpendicular to the base surface (as seen in fig. B below),
 and a portion of the edge surface (see fig. B below: circled area of the edge surface in region Cb1) extends along a plane (labelled “plane 1”; it is to be noted that plane is into and out of the page) that extends from the cover surface (13b+13a) to the base surface (shown in fig. B below), the plane (“plane1”) is disposed at an angle (90° in view of fig. 7) relative to the base surface that is same as an angle of the perpendicular cylindrical surface of the second region (see fig. B below: “plane2” shows this angle which is 90° as well), and
wherein the guide vane (8) is inserted into an associated uptake (uptake = recess; in fig. 7: 27) in the inner ring (22) and the associated uptake has a depth (see fig. 2: uptake 27 has depth that is inclined, i.e., depth either increase from left to right or decreases from right to left).

    PNG
    media_image2.png
    978
    853
    media_image2.png
    Greyscale

Figure B: Edited figs. 6 and 7 of Abadie to show claim interpretation.
Abadie teaches
Abadie remains silent on a chamfer formed on the edge surface in the first region (right side).
However, Sak teaches a similar guide vane (in fig. 2; 15) with a guide vane plate (in fig. 2; 33) wherein the guide vane plate (33) has a cover surface (see fig. A above) facing the vane element (31), a base surface (see fig. A above) lying opposite to the cover surface, and an edge surface (see fig. A above: edge surface being the wall between the cover and base surfaces) joining the cover and base surfaces {it is to be noted that cover, base and edge surface are interpreted similarly as disclosed in the instant invention}, wherein the edge surface (in fig. 4) forms a chamfer (50: undercut; chamfer is a transitional edge between two surfaces) of the vane plate in a first region (on the right side) and a cylindrical surface (70) in a second region (on the left side), wherein the cylindrical surface in the second region extends perpendicular to the base surface (as seen in fig. A above or in fig. 3/4), and a portion of the edge surface that forms the chamfer extends along a plane (“p1” as annotated in fig. A above) that extends from the cover surface to the base surface (shown in fig. A above), the plane is disposed at an angle relative to the base surface that is different from an angle (“a2” as annotated in fig. A above) of the perpendicular cylindrical surface of the second region.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the chamfer using the teaching of Sak on the right edge surface of the guide vane plate in Abadie Sak (¶30-¶32).
Therefore, Abadie, as modified by Sak, (if right side of edge surface in fig. B above is chamfered) teaches the guide vane, wherein a portion of the edge surface extends along a plane that extends from the cover surface to the base surface, the plane is disposed at an angle relative to the base surface that is different from an angle of the perpendicular cylindrical surface of the second region {in the modified vane: left side of edge surface in fig. B above for instance will be at 90° and the modified right side of edge surface in fig. B above will be at a certain angle due to a chamfer}.
Abadie further remains silent on the shape of the uptake being such that it has a substantially uniform depth.
However, Stiehler teaches a cylindrical shaped uptake that has a substantially uniform depth (see fig. 7: “26”).
It would have been an obvious matter of design choice to the person of ordinary skill in the art before the effective filing date of the invention to modify the shape of the uptake of Abadie so that it has a substantially uniform depth using the teaching of Stiehler since such a modification would have involved a mere change in shape of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such an uptake design is an obvious-art recognized alternative, as evidenced by Stiehler
In reference to claim 2, Abadie, as modified, teaches the guide vane, wherein (in Abadie) the edge surface (in fig. B: on the right side) has an angle of rotation (74) that lies in a range of 20° to 170° in the first region (¶49, lines 9-11: angular sector 74 of the order of 120°).
In reference to claim 3, Abadie, as modified, teaches the guide vane, wherein (in Abadie) the edge surface (in fig. B: on the left side) has an angle of rotation (in fig. B above: “B”) of at least 180° in the second region (in view of ¶49, lines 9-11: angular sector 74 is of the order of 120°, therefore B would be at least 360°-120°).
In reference to claim 4, Abadie teaches the guide vane, further comprising: a bearing journal (16; in fig. 7) extending in a longitudinal direction (direction being a vertical direction in fig. 7) of the guide vane at the base surface (in fig. B above) of the guide vane plate (13).
In reference to claim 6, Abadie teaches the guide vane, wherein the edge surface (on the left side in fig. 7 or fig. B above) of the guide vane plate (13) is snuggled flat (see ¶18 of the originally filed specification in the instant application for the definition of term “snuggled flat”) against the wall of the associated uptake in the second region (on the left side) {as disclosed by Abadie in ¶51, the distance between the edge surface on the left side in fig. 7 and the associated wall of the uptake is of the order of 0.5mm or less; thus the limitation of “snuggled flat” is taught by Abadie}.
 In reference to claim 7, Abadie, as modified, teaches the guide vane, wherein the guide vane (15) is temporarily brought into a position that is inclined relative to the associated uptake during the insertion, a position in which the base surface is oblique relative to a bottom surface of the associated uptake {In accordance to MPEP 2113, the method of forming the device (in this case the method of assembling the guide vane into its supporting structure) is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Further, the claim appears to recite an intermediate product during the assembly process}.
In reference to claim 8, Abadie, as modified, teaches the guide vane, wherein, in the inclined position, the first region of the guide vane plate projects further into the associated uptake than the second region of the guide vane plate {In accordance to MPEP 2113, the method of forming the device (in this case the method of assembling the guide vane into its supporting structure) is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Further, the claim appears to recite an intermediate product during the assembly process}.
In reference to claim 9, Abadie, as modified, teaches the guide vane, wherein, in the inclined position, the second region of the guide vane plate, projects further into the associated uptake than the first region of the guide vane plate, in which the edge surface thereof has the chamfer {In accordance to MPEP 2113, the method of forming the device (in this case the method of assembling the guide vane into its supporting structure) is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been .
Response to Arguments
Applicant’s arguments, filed 12/08/2020, with respect to claim 1 have been considered. One of the arguments (i.e. the argument with respect to the chamfer) was found to be persuasive. The argument with respect to the depth modification was not found to be persuasive. In the current office action, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Sak.
With respect to the argument of depth modification, the limitation recites “substantially uniform depth” (emphasis added). It is to be noted that there is no explicit definition recited in the specification with respect to the phrase “substantially”. Applicant’s assertion that “the only way one of ordinary skill in the art would, or even could, have designed an orifice 24, 27 to have a substantially uniform depth would require that the general incline of the guide ring 22 to be changed to not be inclined, or declined, to accommodate the substantially uniform depth” is not persuasive because making/changing the incline or decline to be at 1° or 0.5° or 0.1° would define “substantially uniform depth” of the uptake. Therefore, making the orifices 24, 27 of “substantial uniform depth” would still define this inner surface in Abadie that will demarcate the principle airstream 66 formed by the ring 22. 
Thus, it is not necessary that “the only way one of ordinary skill in the art would, or even could, have designed an orifice 24, 27 to have a substantially uniform depth would require that the general incline of the guide ring 22 to be changed to not be inclined, or declined, to accommodate the substantially uniform depth”.
EXAMINER’S COMMENT
The interpreted language in 112(b) above was discussed with JOSHUA RUDAWITZ on March 26, 2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts of Mielke, Major and Rice teaches a stator vane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/CHIRAG JARIWALA/Examiner, Art Unit 3746                                                                                                                                                                                                        
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746